Citation Nr: 0110670	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  98-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic thyroid 
disorder.  

2.  Entitlement to service connection for a right arm 
disability.  

3.  Entitlement to service connection for a chronic headache 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from August 1990 
to March 1996.  In addition, he had approximately 
ten-and-a-half years of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1996 rating action of the 
Baltimore, Maryland, regional office (RO).  The veteran 
currently resides within the jurisdiction of the RO in 
St. Petersburg, Florida.  


REMAND

A significant change in the law regarding the adjudication of 
claims has occurred.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, to those claims filed before the date 
of enactment but which are not yet final as of that date, and 
to a certain category of previously denied or dismissed 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subparts (a) and (b), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Specifically, a denial or dismissal which became 
final during the period beginning on July 14, 1999 and ending 
on the date of the enactment of the Veterans Claims 
Assistance Act of 2000 on the basis that the claim was not 
well grounded may be readjudicated upon the request of the 
claimant or on the Secretary of Veterans Affairs' own motion 
as if the denial or dismissal had not been made.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (b), 114 Stat. 2096, 2099-2100 (2000).  The request 
for readjudication must be filed by the claimant, or the 
motion must be made by the Secretary, not later than two 
years after the date of enactment of the Veterans Claims 
Assistance Act of 2000.  Id.  

In the present case, and specifically in August 2000, the 
Board denied the issues of entitlement to service connection 
for a chronic thyroid disorder and for a right arm disability 
on the basis that the claims were not well grounded.  
Thereafter, in February 2001, the veteran's representative 
requested readjudication of these service connection claims 
under the Veterans Claims Assistance Act of 2000.  

The Board's denial of the issues of entitlement to service 
connection for a chronic thyroid disorder and for a right arm 
disability in August 2000 occurred after July 14, 1999 but 
prior to November 9, 2000, the date of enactment of the 
Veterans Claims Assistance Act of 2000.  In addition, these 
claims were denied in August 2000 on the basis that they were 
not well grounded.  Furthermore, the veteran, through his 
representative, submitted a request for readjudication of 
these service connection claims in February 2001, which was 
prior to the expiration of the two-year period following 
November 9, 2000, the date of enactment of the Veterans 
Claims Assistance Act of 2000.  The veteran has met the 
requirements of Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (b), 114 Stat. 2096, 2099-2100 
(2000).  Consequently, the Board concludes that the veteran's 
request for readjudication of his claims for service 
connection for a chronic thyroid disorder and for a right arm 
disability must be granted.  

Further guidance provides that, if readjudication under 
§ 7(b) is timely initiated, the first readjudication of the 
claim must be made by the agency of original jurisdiction.  
If the claimant wishes to appeal the decision made on 
readjudication, he or she must file a timely notice of 
disagreement with the decision, even if the original decision 
had been appealed.  VAOPGCPREC 3-2001 (Jan. 22, 2001).  See 
also, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (b)(1), 114 Stat. 2096, 2099-2100 
(2000) (which stipulates that readjudication of certain 
previously denied or dismissed claims would be made "as if 
the [prior] denial or dismissal had not been made").  
Consequently, a remand of the issues of entitlement to 
service connection for a chronic thyroid disorder and for a 
right arm disability is necessary to accord the RO an 
opportunity to readjudicate these claims under the Veterans 
Claims Assistance Act of 2000.  

Also in August 2000, the Board remanded the veteran's claim 
for service connection for a chronic headache disability to 
the RO for further evidentiary development.  In particular, 
the Board asked the RO to schedule the veteran for a VA 
neurological examination to determine the nature, severity, 
and etiology of any chronic headache disability that he may 
have.  

Subsequently, in September 2000, the RO informed the veteran 
that the RO was ordering a VA examination and that he would 
receive notice of the scheduling of the examination from the 
VA Medical Center (VAMC) where the evaluation would be 
conducted.  The RO advised the veteran of his responsibility 
to report for the VA examination and of the possible 
consequences of his failure to report to the scheduled VA 
evaluation without good cause.  The RO sent the September 
2000 to the veteran's old address.  The record indicates that 
the VAMC was informed by the RO of the veteran's current 
address and the VAMC stated that it was unable to locate the 
veteran at the old or current address.  However, the records 
show that the veteran is receiving compensation benefits from 
the VA. 

In order to ensure the veteran's right of due process and to 
afford him every opportunity to establish his claim, the case 
is REMANDED for the following actions:

1.  It is requested that the RO again 
attempt to locate the current address of 
the veteran, specifically by contacting 
the appropriate VA Financial Service 
Center in order to ascertain the address 
to which the veteran's compensation 
checks are being mailed.  

2.  If the RO is able to confirm the 
veteran's current address, the veteran 
should be scheduled for a VA examination 
by a neurologist to determine the nature, 
severity, and etiology of any chronic 
headache disability that the veteran may 
have.  The claims folder must be made 
available to the examiner for review.  
All tests deemed necessary should be 
performed.  Following the examination and 
in conjunction with a review of the 
claims folder, the examiner should render 
an opinion as to whether the veteran has 
a chronic headache disability and, if so, 
whether such a disorder is as likely as 
not related to his active military duty.  
A complete rationale of any opinion 
expressed should be included in the 
examination report.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

5.  In addition, the RO should adjudicate 
the issues of entitlement to service 
connection for a chronic thyroid disorder 
and for a right arm disability based upon 
a de novo review of the record.  See, 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If these claims are not granted, 
the veteran and his representative should 
be notified of the denial and of the 
veteran's appellate rights.  These issues 
are not before the Board until timely 
perfected.  See VAOPGCPREC 3-2001 (Jan. 
22, 2001). 

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




